DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges Request for Continued Examination filed 10/10/22 and receipt of amendments/arguments filed 10/10/22.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending and Claims 1-2, 8-9, and 15-16 are currently amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:

Independent Claim 1:
A method comprising: receiving, by a computing device and from a plurality of sensors associated with a plurality of athletes, location information and athletic activity data for the plurality of athletes traversing a first route; determining a second route to be traversed by a user; determining, using the location information obtained from the plurality of sensors, an average location of the plurality of athletes; determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; receiving, by the computing device, real-time information associated with the routing information; and generating, by the computing device, a user interface having a plurality of panels displaying: on a first panel, a map including the routing information and real-time information associated with the routing information; and on a second panel, the athletic activity data for the plurality of athletes.

Independent Claim 8:
An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive, from a plurality of sensors associated with a plurality of athletes, location information and athletic activity data for the plurality of athletes traversing a first route; determine a second route to be traversed by a user; determine, using the location information obtained from the plurality of sensors, an average location of the plurality of athletes; determine, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; receive, by the computing device, real-time information associated with the routing information; and generate, a user interface having a plurality of panels displaying: on a first panel, a map including the routing information and real-time information associated with the routing information; and, on a second panel, the athletic activity data for the plurality of athletes.

Independent Claim 15:
One or more non-transitory computer readable media storing instructions that, when executed cause: receiving, from a plurality of sensors associated with a plurality of athletes, location information and athletic activity data for the plurality of athletes traversing a first route; determining a second route to be traversed by a user; determining, using the location information obtained from the plurality of sensors, an average location of the plurality of athletes; determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; and generating a user interface having a plurality of panels displaying: on a first panel, a map including the routing information and real-time information associated with the routing information; and, on a second panel, the athletic activity data for the plurality of athletes.

In summary, in regards to claims 1-20 (with emphasis on Claims 1, 8, and 15) the claimed invention focuses on a method, apparatus, and computer readable media comprising receiving, by a computing device and from a plurality of sensors associated with a plurality of athletes, location information and athletic activity data for the plurality of athletes traversing a first route; determining a second route to be traversed by a user; determining, using the location information obtained from the plurality of sensors, an average location of the plurality of athletes; determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; receiving, by the computing device, real-time information associated with the routing information; and generating, by the computing device, a user interface having a plurality of panels displaying: on a first panel, a map including the routing information and real-time information associated with the routing information; and on a second panel, the athletic activity data for the plurality of athletes.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to at least the Grouping of Mental Processes.  Particularly, relating to concepts performed in the human mind (including an observation, evaluation, judgement, opinion).  
The claims recites the limitations of receiving location information and athletic activity data for the plurality of athletes traversing a first route; determining a second route to be traversed by a user; determining an average location of the plurality of athletes; determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; receiving real-time information associated with the routing information.  The receiving, determining, determining, determining, and receiving limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “by a computing device and from a plurality of sensors”, “obtained from the plurality of sensors”, and “by the computing device”.  That is, other than reciting “by a computing device and from a plurality of sensors”, “obtained from the plurality of sensors”, and “by the computing device” language nothing in the claim element precludes the step from practically being performed in the mind.   For example, but for the “by a computing device and from a plurality of sensors”, “obtained from the plurality of sensors”, and “by the computing device” a person or user standing from a view point can view or receive location information and athletic activity data for the plurality of athletes traversing a first route; determine a second route to be traversed by a user; determine an average location of the plurality of athletes; determine, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; view or receive real-time information associated with the routing information (mentally and/or via the use of pencil an paper).  The mere nominal recitation of a computing device or a plurality of sensors does not take the claim limitations out of the mental process grouping.  
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (a computing device/apparatus, sensors, user interface having a plurality of display panels, computer readable media) are recited at a low level of generality and are merely invoked as tool to perform the abstract idea.  Additionally, “generating, by the computing device, a user interface having a plurality of panels displaying: on a first panel, a map including the routing information and real-time information associated with the routing information; and on a second panel, the athletic activity data for the plurality of athletes” is recited at a high level of generality and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “computing device”, “apparatus”, “sensor”; “computer readable media”, and/or “user interface” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the apparatus and/or method and/or the extent to which a computer performs/implements the apparatus and/or method. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Additionally, the applicant indicates that “Computer device 114, or any other component of system 100, may comprise a mobile terminal, such as a telephone, music player, tablet, netbook or any portable device. Those skilled in the art will appreciate that these are merely example devices for descriptive purposes and this disclosure is not limited to any console or computing device”(¶ 16) and “Memory 212 may include, but is not limited to, random access memory (RAM), read only memory (ROM), and include one or more of solid-state memory, optical or magnetic storage, and/or any other medium that can be used to store electronic information” (¶ 18).  Such disclosure suggests that any hardware required by the claims are no more than generic components operating in their ordinary capacity.
Additionally, Arastafar (US 2012/0158283) teaches that user interface that are configured to display information such as routing information are conventional in the art (¶ 45).  Horn (US 2002/0078173)(¶ 31), Smith (US 6,611,686)(Col. 1:39-41), and Marchenko (US 2017/0011426)(¶ 41) teach that gps sensors are well-known in the art for generating location information and transmitting such information. Blahut (US 5,463,728) teaches that display “systems in which a plurality of independent sets of information are displayed concurrently on one display device, each set in its own individual “window” are well known.  In the case of computer-based video display systems, each set of information (i.e., the contents of each window) is often associated with an individual program executing in a multi-tasking computer system. Thus, a computer user can simultaneously execute multiple applications and may view the activity of, or otherwise interact with, each of these programs concurrently” (e.g. teaches that computer generated user interfaces having a plurality of information panels are well-known in the art).
Nor do the dependent claims 2-7, 9-14, and 16-20 add “significantly more” since they merely add to the claimed concepts that can be performed in the human mind (Mental Processes).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
Double Patenting Rejection
The double patenting rejection is withdrawn in view of the amendments filed 10/10/22.

101 Rejection
Applicant argues”
“On page 7 of the Action, the Office contends that previously presented claims 1-20 and the claimed features "are held to be non-statutory because they are considered to held to be drawn to at least the Grouping of Mental Processes. Particularly, relating to concepts performed in the human mind (including an observation evaluation, judgement, opinion)." Applicant respectfully disagrees, but without acquiescing to the rejections and solely to advance prosecution, Applicant has amended the claims. Applicant respectfully requests that the rejections be withdrawn in view of the presently presented claims. 

First, Applicant respectfully submits that presently presented claim 1 is not directed to an abstract idea. Claim 1 recites, among other features: "receiving, by a computing device and from a plurality of sensors associated with a plurality of athletes, location information and athletic activity data for the plurality of athletes traversing a first route;" "determining, using the location information obtained from the plurality of sensors, an average location of the plurality of  
athletes;" "determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route;" "receiving, by the computing device, real-time information associated with the routing information," and "generating, by the computing device, a user interface having a plurality of panels displaying: on a first panel, a map including the routing information and real-time information associated with the routing information; and on a second panel, the athletic activity data for the plurality of athletes." At least these features cannot practically be performed in the human mind. See MPEP 2106.04(a)(2)(III) (stating "a claim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process").  

For example, a mental process cannot be used to perform the steps of "receiving...from a plurality of sensors associated with a plurality of athletes, location information and athletic activity data for the plurality of athletes traversing a first route" or "receiving, by the computing device, real-time information associated with the routing information." Applicant submits that the features of claim 1 do not merely recite concepts that constitute a mental process that can be performed in the human mind, or by a human using a pen and paper. As shown above, claim 1 recites "a plurality of sensors" that are "associated with a plurality of athletes" and are used to provide the "location information and athletic activity data for the plurality of athletes traversing a first route," and "receiving, by the computing device, real-time information associated with the routing information" in order to generate "a user interface having a plurality of panels displaying" "on a first panel a map including the routing information and real-time information associated with the routing information" and "on a second panel the athletic activity data for the plurality of athletes." Such claim features cannot be performed in the human mind, or by a human using a pen and paper. 

Importantly, the claimed computing device is configured to determine an average location of the plurality of athletes using "the location information obtained from the plurality of sensors", which as explained above is associated with the plurality of athletes. Furthermore, the computing device is configured to "determin[e], based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route" and "output[] the routing information for display." Further, the computing device is configured to "receiv[e]... real-time information associated with the routing information" in order to generate a user interface having a plurality of panels to display "on a first panel, a map including the routing information and real-time information associated with the routing information" and "on a second panel, the athletic activity data for the plurality of athletes." Thus, as shown above, several of the limitations recited in claim 1 cannot be performed in the human mind, or by a human using a pen and paper. Rather, when looking at the limitations described above as an ordered combination, the claimed embodiments as a whole amount to significantly more than mental processes. 

Furthermore, claim 1 does not merely recite concepts that constitute a mental process at least because the claimed features are directed, in part, to the application of sporting technology, not merely mental processes performed in the human mind or using a pen and paper. In particular, the claims include a computing device (e.g., tracking device 700) and two or more sensors, that as explained above, are used to provide the location and athletic activity data of the plurality of athletes, to determine an average location of the plurality of athletes, to determine routing information enabling the user to join the plurality of athletes at one or more points along the first route, to receive real-time information associated with the routing information, and to display on a first panel of a user interface a map including the routing information and real-time information associated with the routing information and on a second panel of the user interface athletic activity data for the plurality of athletes. Therefore, claim 1 is not directed to an abstract idea, and is patent-eligible. Along these same lines, several dependent claims recite features that are not relating to mental processes. Therefore, the concepts of claims 1-20 are meaningfully different than those concepts found by the courts to be abstract ideas.”

The examiner respectfully disagrees and reiterates portions of the clarified above rejection.  The claims recite the limitations of receiving location information and athletic activity data for the plurality of athletes traversing a first route; determining a second route to be traversed by a user; determining an average location of the plurality of athletes; determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; receiving real-time information associated with the routing information; and generating, by the computing device, a user interface having a plurality of panels displaying: on a first panel, a map including the routing information and real-time information associated with the routing information; and on a second panel, the athletic activity data for the plurality of athletes.  The receiving, determining, determining, determining, and receiving limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “by a computing device and from a plurality of sensors”, “obtained from the plurality of sensors”, and “by the computing device”.  That is, other than reciting “by a computing device and from a plurality of sensors”, “obtained from the plurality of sensors”, and “by the computing device” language nothing in the claim element precludes the step from practically being performed in the mind.   For example, but for the “by a computing device and from a plurality of sensors”, “obtained from the plurality of sensors”, and “by the computing device” a person or user standing from a view point can view or receive location information and athletic activity data for the plurality of athletes traversing a first route; determine a second route to be traversed by a user; determine an average location of the plurality of athletes; determine, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route; view or receive real-time information associated with the routing information (mentally and/or via the use of pencil an paper).  Additionally, the limitations concerning “generating, by the computing device, a user interface having a plurality of panels displaying: on a first panel, a map including the routing information and real-time information associated with the routing information; and on a second panel, the athletic activity data for the plurality of athletes” is recited at a high level of generality and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The mere nominal recitation of a computing device or a plurality of sensors does not take the claim limitations out of the mental process grouping.  
The applicant, additionally, argues;“Second, even assuming arguendo that claim 1 recites a judicial exception, the alleged judicial exception is integrated into a practical application. Applicant disagrees with the Office's argument that the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract on a computer, or merely uses a computer as a tool to perform the abstract idea and/or generally links the use of the juridical exception to a particular technology or filed of use. (Action, p. 9). The MPEP explains that "[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception." MPEP 2106.04(d). Here, presently presented claim 1 imposes a meaningful limit on the alleged abstract idea. For example, claim 1 recites, among other  features, "receiving, by a computing device and from a plurality of sensors associated with a plurality of athletes, location information and athletic activity data for the plurality of athletes traversing a first route;" "determining, using the location information obtained from the plurality of sensors, an average location of the plurality of athletes;" "determining, based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route;" "receiving, by the computing device, real- time information associated with the routing information," and "generating, by the computing device, a user interface having a plurality of panels displaying: on a first panel, a map including the routing information and real-time information associated with the routing information; and on a second panel, the athletic activity data for the plurality of athletes." As is evident from at least the above-quoted features, claim 1 imposes a meaningful limit that integrates any alleged abstract idea into a practical application and would not be simply "a drafting effort designed to monopolize the judicial exception." MPEP 2106.04(d). 

As explained above, the claims recite specific limitations tying essential components of the claimed embodiment to the implementation of the alleged judicial exception (e.g., abstract idea). For example, claim 1 recites a combination of essential elements including: (i) "a plurality of sensors" that are associated with a plurality of athletes that provide location information and athletic activity data and are used to determine an average location of the plurality of athletes, (ii) a computing device (e.g., tracking device 700) that receives said location and athletic activity information and "determin[es], based on the average location of the plurality of athletes, routing information enabling the user to join the plurality of athletes at one or more points along the first route," and "receiv[es]... real-time information associated with the routing information," that it uses to (iii) "generat[e]... a user interface having a plurality of panels displaying: on a first panel, a map including the routing information and real-time information associated with the routing information" and "on a second panel, athletic activity data for the plurality of athletes." In view of the foregoing and for the reasons previously explained above, claim 1 recites meaningful limitations that tie essential components to the implementation of the alleged abstract idea, and further, which integrate any alleged abstract idea to a practical idea by tying to a particular technological environment. Accordingly, claim 1 recites significantly more than any alleged abstract idea itself and applies unconventional steps which confine the claim to a particular useful application-determining the location of a group of athletes traversing a first route-and using the location information associated with said athletes and obtained from a plurality of sensors to determine routing information enabling the user to join the plurality of athletes at one or more points along the first route-then receiving real-time information associated with the routing information-to generate a user interface displaying a map including the routing information and real-time information associated with the routing information and athletic activity data for the plurality of athletes.”
The examiner respectfully disagrees and reiterates portions of the above clarified rejection.  This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (a computing device/apparatus, sensors, user interface having a plurality of display panels, computer readable media) are recited at a low level of generality and are merely invoked as tool to perform the abstract idea.  Additionally, “generating, by the computing device, a user interface having a plurality of panels displaying: on a first panel, a map including the routing information and real-time information associated with the routing information; and on a second panel, the athletic activity data for the plurality of athletes” is recited at a high level of generality and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity and pertains to conventional steps known in the art.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
At least based on the above, the 101 rejection is herein maintained and clarified to reflect the newly added limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715